Taxes; claim for refund; tort. — Plaintiffs sue to recover refund of income taxes claimed to have been erroneously assessed and collected for the years 1944-1948 and for damages for an alleged illegal seizure and sale of their property. The case came before the court on defendant’s motion to dismiss the petition. Upon consideration thereof, together with plaintiffs’ opposition and without oral argument, the court concluded that the portion of the claim alleging a right to recover taxes was not timely filed and was barred by the statutory period of limitations, 26 U.S.C. § 6532 (a), and that portion of the claim seeking damages sounded in tort and was not within the jurisdiction of the court. On October 27,1967, the court ordered that the petition be dismissed.